 



Exhibit 10.25
EXECUTION COPY
SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED
REVOLVING LOAN AGREEMENT
     This Second Amendment and Consent to Amended and Restated Revolving Loan
Agreement (this “Amendment”) is entered into as of March 16, 2007 by and among
Wheeling-Pittsburgh Steel Corporation, a Delaware corporation (“Borrower”),
Wheeling-Pittsburgh Corporation, a Delaware corporation (“Holdings”), General
Electric Capital Corporation, as administrative agent (“Administrative Agent”)
for the Lenders (this and all other capitalized terms not defined herein shall
have the meanings set forth in the “Loan Agreement” as defined below), and the
other Lenders signatory hereto.
RECITALS
     WHEREAS, Borrower, Holdings, Administrative Agent, Lenders and certain
other parties thereto have entered into an Amended and Restated Revolving Loan
Agreement dated as of July 8, 2005 (as heretofore or hereafter amended,
modified, supplemented or restated, the “Loan Agreement”);
     WHEREAS, Borrower desires, and the Lenders and the Administrative Agent are
willing, to amend the Loan Agreement and to consent to the Cash Infusion (as
hereinafter defined), upon and subject to the conditions set forth in this
Amendment; and
     WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree as
follows:
     1. Omnibus Amendment. Pursuant to the terms of that certain Omnibus
Amendment Agreement (the “Omnibus Amendment”) dated as December 29, 2006 by and
among Borrower, Holdings, Agents, Royal Bank of Canada, as prior agent, and the
Lenders, the effectiveness of Section 4 thereof relating to certain amendments
to the Loan Agreement was conditioned on (a) the delivery to the Agents of a
duly executed copy of the amendment to the Term Loan Agreement and all documents
related thereto, each in form and substance reasonably satisfactory to GE
Capital, in its capacity as Administrative Agent and (b) the delivery to the
Agents of such additional agreements, documents, or instruments, if any, as
Agents’ may reasonably request. To date, such conditions have not been met. The
parties hereto agree that as of the date hereof Section 4 of the Omnibus
Amendment is deleted in its entirety from the Omnibus Amendment and shall be of
no force and effect. The parties hereto acknowledge that the conditions to the
effectiveness of the remainder of the Omnibus Amendment have been satisfied or
waived.
     2. Amendments to the Loan Agreement.
     (a) Section 1.5 to the Loan Agreement is hereby amended by inserting the
following text at the conclusion of clause (a) therein to read as follows:

 



--------------------------------------------------------------------------------



 



     “Notwithstanding the foregoing, solely for the period beginning on the
Second Amendment Effective Date and ending on November 1, 2008, the Applicable
Margins (other than the Applicable Unused Line Fee Margin) may be adjusted by
reference to the following grids:

                If Average Adjusted Borrowing     Level of     Availability is:
    Applicable Margin:    
£ $100,000,000
    Level IV    
£ $75,000,000, but < $100,000,000
    Level III    
£ $50,000,000, but < $75,000,000
    Level II    
< $50,000,000
    Level I    

                                        Applicable Margins           Level I    
Level II     Level III     Level IV    
Applicable Index Margin
    1.25%     1.00%     0.75%     0.75%    
Applicable LIBOR Margin
    2.50%     2.25%     2.00%     2.00%    
Applicable L/C Margin
    2.50%     2.25%     2.00%     2.00%    

     (b) Section 1.6 to the Loan Agreement is hereby amended by inserting the
following text at the conclusion of clause (g) therein to read as follows:
     “(other than arm’s length sales to Esmark Incorporated or any of its
Affiliates in an amount not to exceed at any time $5,000,000; provided, that
such sales shall be excluded as Eligible Accounts at such time as Esmark
Incorporated or any of its Affiliates shall merge with or otherwise acquire or
consolidate with any Credit Party)”
     (c) Section 6.6 to the Loan Agreement is hereby amended by (i) deleting the
text “and” immediately following clause (c) therein, (ii) deleting the text “.”
immediately following clause (d) therein and substituting therefore the text “;
and” and (iii) inserting a new clause (e) immediately following clause
(d) therein to read as follows:
     “(e) the Borrower may make Restricted Payments to Holdings to make interest
payments permitted by Section 6.9(d).”
     (d) Section 6.7 to the Loan Agreement is hereby amended by inserting the
following text at the conclusion of clause (d) therein to read as follows:
     “Notwithstanding the foregoing, for the Fiscal Year ending December 31,
2007, and for each Fiscal Year thereafter, the $65,000,000 of Capital
Expenditures permitted pursuant to this Section 6.7(d) shall be increased to
$70,000,000.”
     (e) Section 6.9 to the Loan Agreement is hereby amended by:
     (i) Inserting in clause (c) therein the text “, the documents evidencing
the Capital Infusion” immediately following the text “the Master Labor
Agreement” in the third to last line thereof; and

2



--------------------------------------------------------------------------------



 



     (ii) Inserting a new clause (d) therein immediately following clause (c) to
read as follows:
     ”(d) directly or indirectly, voluntarily purchase, redeem, defease or
prepay any principal of, premium, if any, interest or other amount payable in
respect of the Capital Infusion (other than through equity offerings or the
refinancing or replacement thereof so long as any resulting unsecured
subordinated Indebtedness shall have (i) a maturity date no earlier than the
first anniversary following the Commitment Termination Date and (ii) annual cash
debt service provisions (including, without limitation, those relating to
scheduled interest and principal payments, prepayments and repurchases and
redemptions) and other material provisions, including, without limitation,
subordination provisions, on terms no less favorable to the Credit Parties and
the Revolving Lenders than those contained in the original documentation for
such Indebtedness, in each case in the sole opinion of the Administrative
Agent); provided, that if no Default or Event of Default shall then exist and be
continuing, Holdings may make cash payments on account of accrued and unpaid
interest thereon.”
     (f) Section 8.1 to the Loan Agreement is hereby amended as follows:
     (i) by deleting the text “the board of directors of Borrower” in clause
(k)(ii) therein and substituting therefor the text “the board of directors of
Holdings”.
     (ii) by inserting a new clause (p) therein immediately following clause (o)
thereof to read as follows:
     or “(p) any Event of Default (as defined in the Term Loan Agreement) occurs
under Section 7.1(q) or (r) of the Term Loan Agreement (as in effect on the
Second Amendment Effective Date);”
     (g) The following definitions contained in Annex A to the Loan Agreement
are hereby amended and restated in their entirety to read as follows:
“Administrative Agent” means GE Capital in its capacity as Administrative Agent
for Lenders or its successor appointed pursuant to Section 9.7.
“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of (a) Consolidated Interest Expense for such period, (b) pro forma
interest paid during such period as a result of the Capital Infusion (as defined
in the Second Amendment), (c) Consolidated Lease Expense for such period,
(d) current maturities on long term Indebtedness pursuant to GAAP for the Term
Loans during such period, (e) scheduled payments made during such period on
account of principal of Indebtedness of Holdings or any of its Subsidiaries
(including scheduled principal payments in respect of the Loans), (f) income
taxes paid or payable in cash with respect to such period, (g) Restricted
Payments made during such period and (h) payments of Term Loans with Excess Cash
Flow (as defined in the Term Loan Agreement) made during such period.

3



--------------------------------------------------------------------------------



 



“Continuing Directors” means the directors of Holdings on the Second Amendment
Effective Date, and each other director, if, in each case, such other director’s
nomination for election to the board of directors of Holdings is recommended by
at least a majority of the then Continuing Directors.
“Financial Statements” means the consolidated income statements, statements of
cash flows and balance sheets of Holdings delivered in accordance with
Section 4.1 and Annex E.
“Swing Line Lender” means GE Capital.
     (h) Annex A to the Loan Agreement is hereby amended by inserting the
following definition in alphabetical order therein:
     “Second Amendment” means that certain Second Amendment and Consent to
Amended and Restated Revolving Loan Agreement dated as of March 16, 2007 by and
among Borrower, Holdings, Administrative Agent, and the Lenders.
     “Second Amendment Effective Date” has the meaning ascribed to it in the
Second Amendment.
     (i) Annex A to the Loan Agreement is hereby amended by deleting the text
“$150,000,000” in clause (b)(ii) of the definition of “Borrowing Base” therein
(with regards to the definition of “Inventory Cap”) and substituting therefor
the text “$160,000,000”.
     (j) Annex C to the Loan Agreement is hereby amended by deleting the text
“(2) Borrowing Availability falls below $50,000,000” in clause (c) therein and
substituting therefor the text “(2) the Administrative Agent so requires in its
sole discretion after Borrowing Availability falls below $50,000,000 (or
$25,000,000 solely for the period beginning on the Second Amendment Effective
Date and ending on July 31, 2007))”.
     (k) Annex G to the Loan Agreement is hereby amended by inserting the
following text at the conclusion of clause (a) therein to read as follows:
     “; provided, that notwithstanding the foregoing, for the period beginning
on the Second Amendment Effective Date and ending on November 1, 2008, the
Credit Parties shall be in compliance with either clause (i) or clause
(ii) below:
     (i) each of the Credit Parties shall not permit, if on any date the
Borrowing Availability shall be less than $50,000,000, the Consolidated Fixed
Charge Coverage Ratio for the period of the four most recently completed Fiscal
Quarters to be less than 1.0 to 1.0; or

4



--------------------------------------------------------------------------------



 



     (ii) each of the Credit Parties shall not permit the Borrowing Availability
to be less than $50,000,000; provided, that solely for purposes of the
calculation of the Borrowing Availability in this clause (ii), the Maximum
Amount during this period shall be the amount set forth below opposite the
applicable Fiscal Quarter for such period:

      For Fiscal Quarter Ending:   Maximum Amount:
March 31, 2007
  $270,000,000
June 30, 2007
  $270,000,000
September 30, 2007
  $270,000,000
December 31, 2007
  $265,000,000
March 31, 2008
  $260,000,000
June 30, 2008
  $255,000,000
September 30, 2008 through November 1, 2008
  $250,000,000

     3. Consent. Administrative Agent and Lenders hereby consent to the
incurrence by Holdings of unsecured subordinated Indebtedness in an aggregate
amount not to exceed $50,000,000 (the “Capital Infusion”), on terms and
conditions satisfactory to Administrative Agent. Such consent is only applicable
and shall only be effective in the specific instances and for the specific
purpose for which made or given.
     4. Projections. The Administrative Agent and the Lenders acknowledge that
Holdings and Borrower have delivered to them the Projections for the 2007 fiscal
year, accompanied by a certificate of a Responsible Officer, in compliance with
clause (c) of Annex E to the Loan Agreement.
     5. Representations and Warranties of Borrower.
     (a) The Recitals in this Amendment are true and correct in all respects.
     (b) All representations and warranties of the Credit Parties in the Loan
Agreement and in the other Loan Documents to which it is a party are
incorporated herein in full by this reference and are true and correct in all
material respects as of the date hereof, except (i) to the extent that any such
representation or warranty expressly relates to an earlier date and (ii) with
respect to any information set forth in the Disclosure Schedules as of the
Second Amendment Effective Date; provided, that within sixty (60) days of the
Second Amendment Effective Date, the Borrower shall deliver to Agents and
Lenders supplemental Disclosure Schedules (including marked copies to show the
changes made against the Disclosure Schedules delivered to Agents and Lenders on
the Restatement Date) which shall be true and correct in all material respects.
     (c) After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing.

5



--------------------------------------------------------------------------------



 



     (d) Borrower has the power, and has been duly authorized by all requisite
action, to execute and deliver this Amendment and the other documents and
agreements executed and delivered in connection herewith to which it is a party.
This Amendment has been duly executed by Borrower and the other documents and
agreements executed and delivered in connection herewith to which Borrower is a
party have been duly executed and delivered by it.
     (e) This Amendment is the legal, valid and binding obligation of Borrower
and the other documents and agreements executed or delivered in connection
herewith to which any of the other Credit Parties is a party are the legal,
valid and binding obligations of the other Credit Parties, in each case
enforceable against each of the other Credit Parties in accordance with their
respective terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally.
     (f) The execution, delivery and performance of this Amendment and the other
documents and agreements executed and delivered in connection herewith do not
and will not (i) violate any law, rule, regulation or court order to which any
of the Credit Parties is subject; (ii) conflict with or result in a breach of
the certificate of formation or incorporation, bylaws, limited liability company
agreement or other organizational documents of any of the Credit Parties or any
other agreement or instrument to which it is party or by which the properties of
any of the Credit Parties is bound; or (iii) result in the creation or
imposition of any Lien on any property of any of the Credit Parties, whether now
owned or hereafter acquired, other than Liens in favor of Administrative Agent.
     (g) No consent or authorization of, filing with or other act by or in
respect of any Governmental Authority or any other Person is required in
connection with the execution, delivery or performance by each of the Credit
Parties, or the validity or enforceability, of this Agreement or the other
documents or agreements executed or delivered in connection herewith to which
any of the Credit Parties is a party, or the consummation of the transactions
contemplated hereby or thereby, or the continuing operations of any of the
Credit Parties following the consummation of such transactions, except as
otherwise expressly contemplated by this Amendment.
     6. Conditions Precedent to Effectiveness. This Amendment shall be effective
on the date (the “Second Amendment Effective Date”) when each of the following
conditions shall have been satisfied in the sole discretion of Administrative
Agent:
     (i) Each of the parties hereto shall have delivered to Administrative Agent
executed counterparts of this Amendment;
     (ii) Delivery to Administrative Agent of a duly executed copy of the
amendment to the Term Loan Agreement and all documents related thereto, each in
form and substance reasonably satisfactory to Administrative Agent;
     (iii) Delivery to Administrative Agent of a duly executed fee letter, in
form and substance reasonably satisfactory to Administrative Agent;

6



--------------------------------------------------------------------------------



 



     (iv) Delivery to Administrative Agent of the documents evidencing the
Capital Infusion, including, without limitation, subordination terms
satisfactory to Administrative Agent; and
     (v) Delivery to Administrative Agent of such additional agreements,
documents or instruments, if any, as Administrative Agent may reasonably
request.
     7. Successors and Assigns. This Amendment shall inure to the benefit of and
be binding upon the successors and permitted assigns of the Lenders and
Administrative Agent and shall be binding upon the successors and assigns of
Borrower.
     8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall be one and the same instrument.
     9. Headings. The paragraph headings used in this Amendment are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
     10. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS SET FORTH IN THE LOAN AGREEMENT, OR, IF NO
JURISDICTION IS SET FORTH THEREIN, BY THE INTERNAL LAWS (AS OPPOSED TO CONFLICT
OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.
     11. Release of Claims. Each of Borrower and the other Credit Parties hereby
releases, remises, acquits and forever discharges each Lender, each Agent and
the Issuing Bank (including any Person which is resigning or assuming such
respective capacity) and each of their respective employees, agents,
representatives, consultants, attorneys, officers, directors, partners,
fiduciaries, predecessors, successors and assigns, subsidiary corporations,
parent corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct or indirect, at law or in
equity, of whatever nature or kind, whether heretofore or hereafter arising, for
or because of any manner of things done, omitted or suffered to be done by any
of the Released Parties prior to and including the date of execution hereof, and
in any way directly or indirectly arising out of any or in any way connected to
this Amendment or the other Loan Documents (collectively, the “Released
Matters”). Borrower and each other Credit Party each hereby acknowledges that
the agreements in this Section 11 are intended to be in full satisfaction of all
or any alleged injuries or damages arising in connection with the Released
Matters. Borrower and each other Credit Party each hereby represents and
warrants to each Lender, each Agent and the L/C Issuer (including any Person
which is resigning or assuming such respective capacity) that it has not
purported to transfer, assign or otherwise convey any right, title or interest
of such Borrower or any other Credit Party in any Released Matter to any other
Person and that the foregoing constitutes a full and complete release of all
Released Matters.

7



--------------------------------------------------------------------------------



 



     EACH OF BORROWER AND EACH OTHER CREDIT PARTY AGREES TO ASSUME THE RISK OF
ANY AND ALL UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS,
LIABILITIES, INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED, WAIVED AND
DISCHARGED BY THIS AMENDMENT. EACH OF BORROWER AND EACH OTHER CREDIT PARTY
HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT OTHERWISE
HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT SUCH LAW MAY BE
APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, EACH OF BORROWER
AND EACH OTHER CREDIT PARTY WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT
MIGHT OTHERWISE HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH
MIGHT LIMIT OR RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR
RELEASES HEREUNDER.
[Signature page follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first written above.

            GENERAL ELECTRIC CAPITAL CORPORATION,
individually and as Administrative Agent
      By:   /s/ Matthew N. McAlpine         Name:   Matthew N. McAlpine       
Title:   Duly Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            WHEELING-PITTSBURGH CORPORATION
      By:   /s/ Michael P. DiClemente         Name:   Michael P. DiClement     
  Title:   Vice President and Treasurer     

            WHEELING-PITTSBURGH STEEL CORPORATION, as Borrower

    By:   /s/ Michael P. DiClemente         Name:   Michael P. DiClemente       
Title:   Vice President and Treasurer   

 



--------------------------------------------------------------------------------



 



         

            THE CIT GROUP/BUSINESS CREDIT, INC.,
as a Lender
      By:   /s/ Eustachio Bruno         Name:   Eustachio Bruno        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Edumundo Kahn         Name:   Edmundo Kahn        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Danielle R. Asbjorn         Name:   Danielle R. Asbjorn       
Title:   Associate   

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, NA, as a Lender
      By:   /s/ Michael F. McCullough         Name:   Michael F. McCullough     
  Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            UBS LOAN FINANCE LLC, as a Lender
      By:   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow       
Title:   Director     

                  By:   /s/ Trja R. Otsa         Name:   Trja R. Otsa       
Title:   Associate Director     

 



--------------------------------------------------------------------------------



 



Acknowledgement of Second Amendment
     Each of the undersigned (i) acknowledges receipt of a copy of the Second
Amendment and Consent to Amended and Restated Revolving Loan Agreement dated as
of March 16, 2007 (the “Amendment”; capitalized terms used herein shall, unless
otherwise defined herein, have the meanings provided in the Amendment), by and
among Borrower, the Lenders party thereto and the Administrative Agent,
(ii) consents to such Amendment and each of the transactions referenced in the
Amendment and (iii) hereby acknowledges and agrees, in its respective capacities
as debtor, obligor, grantor, mortgagor, pledgor, guarantor, surety, indemnitor,
assignor and each other similar capacity, if any, in which any such entity or
person has previously granted Liens on all or any part of its real, personal or
intellectual property pursuant to the Loan Agreement or any other Loan Document
or has guaranteed the repayment of the liabilities pursuant to any of the
foregoing agreements, that all of such Liens and repayment obligations remain
and shall continue in full force and effect and each of which is hereby
ratified, confirmed and reaffirmed in all respects.

 



--------------------------------------------------------------------------------



 



            WHEELING-PITTSBURGH CORPORATION,
as a Credit Party
      By:   /s/ Michel P. DiClemente         Name:   Michael P. DiClemente     
  Title:   Vice President and Treasurer     

            WP STEEL VENTURE CORPORATION,
as a Credit Party
      By:   /s/ Paul J. Mooney         Name:   Paul J. Mooney        Title:  
Vice President and Treasurer     

 